ACCEPTED
                                                                                       14-14-00175-CV
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  12/2/2015 2:53:45 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                            No. 14-14-00175-CV
                                                                    FILED IN
                  In the Court of Appeals for the 14thHOUSTON,
                                                        COURT OF APPEALS
                                                                  TEXAS
                Fourteenth Judicial District of Texas
                                                   12/2/2015 2:53:45 PM
                                                   CHRISTOPHER A. PRINE
                          Houston, Texas                    Clerk


                             J.M. ARPAD LAMELL,

                                     Appellant

                                         v.

            ONEWEST BANK, FSB, A FOREIGN CORPORATION,

                                     Appellee.


        ON APPEAL FROM 127TH JUDICIAL DISTRICT COURT, HARRIS COUNTY, TEXAS


 UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE MOTION FOR
                        REHEARING



TO THE HONORABLE COURT OF APPEALS:

      NOW COMES OneWest Bank N.A., formerly known as OneWest Bank,

FSB (“OneWest”), appellee in the above-referenced case, and respectfully requests

that the time to file OneWest’s motion for rehearing or en banc reconsideration be

extended for 30 days until January 4, 2016. This is OneWest’s first request for an

extension of time to file a motion for rehearing or en banc reconsideration. The

circumstances supporting this request are as follows:
                                          I.

      This Court issued its opinion and judgment in the above-referenced case on

November 17, 2015. The current deadline for appellee’s motion for re-hearing or

for en banc reconsideration is December 2, 2015. See TEX. R. APP. P. 49. No other

extensions of time to file a motion for rehearing or for en banc reconsideration

have been requested by appellee.

      Appellant, J.M. Arpad Lamell, filed his Unopposed Motion for Extension of

Time to File Motion for Rehearing on November 25, 2015, requesting an extension

of time until January 4, 2016. The Court granted appellant’s motion on November

25, 2015. The deadline for appellant to file a motion for rehearing or en banc

reconsideration is now January 4, 2016.

                                          II.
      OneWest requires an extension of time to file its motion for rehearing

because the appellate counsel responsible for preparing and filing the motion are

also engaged in the following matters:

      (1)   Preparing and filing a response to Arbitration Panel’s Post-

Submission Questions and a Proposed Reasoned Award due November 30, 2015,

and preparing for closing arguments to the arbitration panel on December 3, 2015

in American Arbitration Association Case No. 01-14-0001-2157, styled Gemalto,

Inc. v. Merchant Customer Exchange LLC;



                                          2
      (2)    Preparing for a jury trial set for December 7, 2015 in Cause No. 2013-

CI-11965, styled Siete Acres, LLC v. Midway Austin Highway Partners, LP, et al.

in the 73rd Judicial District Court of Bexar County, Texas; and

      (3)    Preparing and filing Brief of Appellees due December 8, 2015 in

Cause No. 15-10772, styled Handy Teemac v. Frito-Lay, Inc. and Pepsico Inc. in

the United States Court of Appeals for the Fifth Circuit.

      Moreover, the Court issued its opinion in this case the week before the

Thanksgiving Holiday, and an extension of time is requested due to the upcoming

Holiday Season. An extension of time will not prejudice appellant, as appellant

has requested and received the same extension of time now requested by appellee

to file a motion for rehearing.

                                           III.
      The undersigned has conferred with appellee Arpad Lamell, appearing pro

se in this appeal, concerning the requested extension. Mr. Lamell is not opposed to

the requested relief.

      WHEREFORE, PREMISES CONSIDERED, OneWest respectfully requests

that the Court grant this motion and extend the deadline to file appellee’s motion

for rehearing or en banc reconsideration for 30 days to January 4, 2016. Appellee

also requests such further relief to which it is entitled.




                                            3
Respectfully submitted,

DYKEMA COX SMITH

By: /s/ Melanie L. Fry
   Melanie L. Fry
   State Bar No. 24069741
   mfry@dykema.com
   Ellen B. Mitchell
   State Bar No. 14208875
   emitchell@dykema.com
   112 East Pecan Street, Suite 1800
   San Antonio, Texas 78205
   Telephone: (210) 554-5500
   Facsimile: (210) 226-8395

   Counsel for OneWest Bank N.A.,
    formerly known as OneWest Bank, FSB




  4
                       CERTIFICATE OF CONFERENCE

        I hereby certify that I have conferred with Arpad Lamell, appearing pro se in

this appeal, concerning the requested extension. Mr. Lamell is not opposed to the

requested relief.

                                                 /s/ Melanie L. Fry
                                                 Melanie L. Fry



                          CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Unopposed

Motion for Extension of Time to File Motion for Rehearing has been forwarded via

email to the following, on this the 2nd day of December, 2015.

        J. M. Arpad Lamell, pro se
        5131 Glenmeadow Drive
        Houston, Texas 77096
        lamell@alum.mit.edu


                                                 /s/ Melanie L. Fry
                                                 Melanie L. Fry




                                          5
6454080.1